DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata (JP2010003527A).
Regarding Claim 1, Miyata discloses a gas supply system comprising: 
	a high-pressure tank (21);
	a regulator (23 and para 22) configured to reduce pressure of a gas released from the high-pressure tank to be within a pressure adjustment range and cause the gas to flow to a downstream side;
	 a first pressure sensor (31) that has a first error range and is configured to detect the pressure of the gas on an upstream side of the regulator (para 42);
	 a second pressure sensor (32) that has a second error range narrower than the first error range (para 46, "1/10 of the sensor error (± 1.0 MPa) in the first pressure sensor 31") and is configured to detect the pressure of the gas on the downstream side of the regulator;
	a control section (70) configured to process first detection information of the first pressure sensor and second detection information of the second pressure sensor (para 52, measured values "P1" and "P2"); and
 	a flow state adjusting section configured to change the pressure adjustment range by adjusting a flow state of the gas under control of the control section (ECU 70 controls "an anode system for supplying and discharging hydrogen" per para 17, and controls valve 22 per para 23), wherein
	the control section (70) has a first threshold value (para 42) corresponding to the first detection information and a second threshold value (para 46) corresponding to the second detection information, in order to determine lack of gas in the high- pressure tank, and
	the control section (70) compares the first detection information to the first threshold value (para 47),
	 causes the pressure adjustment range to overlap the second error range defined with the second threshold value as a reference point if the first detection information exceeds the first threshold value (para 47), and
 	offsets the pressure adjustment range relative to the second error range defined with the second threshold value as the reference point if the first detection information is less than or equal to the first threshold value (para 47).


    PNG
    media_image1.png
    897
    881
    media_image1.png
    Greyscale


Regarding Claim 2, Miyata discloses a gas supply system wherein after the first detection information has become less than or equal to the first threshold value, the control section (70) compares the second detection information to the second threshold value (Para 45, as desrcibed in steps S4-S6), and determines that there is a lack of gas in the high-pressure tank if the second detection information is less than or equal to the second threshold value (Para 52).
Regarding Claim 3, Miyata discloses a gas supply system wherein if the second detection information becomes less than or equal to the second threshold value, the control section (70) stops release of the gas from the high-pressure tank (para 51).
Regarding Claim 4, Miyata discloses a gas supply system wherein if the second detection information becomes less than or equal to the second threshold value, the control section (70) provides notification of the lack of gas in the high-pressure tank via a notifying section (para 51).
Regarding Claim 5, Miyata discloses a gas supply system wherein the control section (70) continues to offset the pressure adjustment range until the second detection information becomes less than or equal to the second threshold value. (para 50)
Regarding Claim 6, Miyata discloses a gas supply system wherein the control section changes the pressure adjustment range by controlling the flow state adjusting section to adjust a flow rate of the gas output to a gas-consuming object that consumes gas (para 51).
Regarding Claim 7, Miyata discloses a gas supply system wherein the flow state adjusting section is an injector (25) configured to discharge the gas to the gas-consuming object on the downstream side of the regulator (para 25); and the control section narrows the pressure adjustment range by limiting the flow rate of the gas discharged by the injector, if the second detection information becomes less than or equal to the second threshold value (para 51).
Regarding Claim 8, Miyata discloses a gas supply system wherein the control section (70) causes a lower limit value of the pressure adjustment range to match the second threshold value if the first detection information exceeds the first threshold value (para 47), and offsets the lower limit value of the pressure adjustment range relative to the second threshold value by a value greater than or equal to a positive component of the second error range, if the first detection information is less than or equal to the first threshold value (para 47). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/               Examiner, Art Unit 3753                                                                                                                                                                                         

/DAPHNE M BARRY/               Primary Examiner, Art Unit 3753